OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              nPPlf-ftiPQ3^l\2?fl&4e^^n-OL STATION,AUSTIN,TEXAS 78711
                                                             US POSTAGE»pitneybowes
              STATE OF TEXAS                 ^
              PENALTY FOR
              PRIVATE USE
                                                          ZIP 70701
                                     K±                   02 1VV
                                                                             .26
                                     Q. U.                OOOM01603SEP      19 2016
9/19/2016
WILLIAWIS, RONNEY EARL tr. Ct. No. 1476283-B                             WR-46,473-1T
On this day, the application for 11.07 Writ of Habeas Corpus has been receNc.
and presented to the Court.                                                         ''
                                                                   Abel Acosta, CleiK

                              RONNEY EARL V\/ILL1AMS
                                          -TDC# 2052906                                  I 1.


                                                                                i        \!

       UTF
I   1 1 II II II II III I n I III II II II .L Fi 1 1
                    i